Citation Nr: 9910404	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  96-37 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) initial disability 
rating for residuals of a fracture of the left thumb.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from May 1980 to May 1984.

This appeal arises from an April 1996 rating decision of the 
San Juan, Puerto Rico Regional Office (RO).  In that 
decision, the RO granted the appellant's claim for service 
connection for fracture of the left thumb, and assigned a 
noncompensable disability evaluation effective the day 
following his discharge from service.  The Board remanded 
this case in June 1998, and following completion of the 
requested development, the case has been returned for further 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim for an increased rating has been 
developed.

2.  The appellant's left thumb condition is manifested 
principally by well- healed fracture and normal range of 
motion without demonstrable residual disability or functional 
impairment.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
residuals of a fracture of the left thumb have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.31, 4.40, 4.45, 4.71a; Part 4, Diagnostic Codes 5010- 
5224 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 631 (1992).  Furthermore, he has undergone 
recent VA hand, thumb and fingers examination, and the record 
does not reveal any additional sources of relevant 
information which may be available concerning the present 
claim.  The Board accordingly finds the duty to assist him, 
mandated by 38 U.S.C.A. § 5107, has been satisfied.

The Board must determine whether the weight of the evidence 
supports the appellant's claim or is in relative equipoise, 
with him prevailing in either event.  However, if the weight 
of the evidence is against his claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 
(1998); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The appellant contends, in essence, that residual disability 
stemming from his in- service fracture of the left thumb is 
of sufficient severity as to warrant a compensable rating.  
His service medical records reveal that he fractured his 
first metacarpal of the left hand in a motorcycle- pedestrian 
accident in June 1981 which, by the time of his annual 
examination in October 1982, had healed without sequela.  

The appellant was discharged from active service on May 7, 
1984, and he filed his claim for service connection the 
following month.  A VA examination in February 1985 was 
negative for deformity, functional impairment or residual 
disability of the left thumb.  It was noted on the 
examination report that he was left- handed.  In April 1996, 
the RO granted service connection for fracture of the left 
thumb, and assigned a noncompensable disability evaluation 
effective to May 8, 1984.

Post- service, VA and private medical records are negative 
for complaint, treatment or manifestation of residual 
disability stemming from the appellant's in- service fracture 
of the left thumb.

On VA hand, thumb and fingers examination, dated in October 
1998, the appellant's primary complaint consisted left thumb 
pain upon cold exposure.  He also reported that prolonged car 
driving was a precipitating factor, and that liniment 
treatment was an alleviating factor.  Otherwise, he denied 
recent treatment for his left thumb, and he also denied any 
functional limitations or impairment with his work or daily 
activities due to the left thumb.  Physical examination of 
the left thumb and hand revealed normal range of motion that 
was pain free.  With the left tip of the thumb, he could 
touch the tip of all the fingers of the left hand.  With the 
tip of all the fingers of the left hand, he could touch the 
medial transverse fold of the palm of the left hand.  The 
left wrist was capable of 80 degrees of flexion, and 70 
degrees of dorsiflexion.  The left thumb metacarpophalangeal 
and distal interphalangeal joints were capable of 90 degrees 
of flexion and 0 degrees of extension.  Muscle strength and 
left tincer graft muscle strength were graded as 5/5, which 
was considered normal, and there was no evidence of easy 
fatigability, incoordination, or muscle atrophy.  There was 
also no evidence of functional or anatomical defects of the 
left thumb or hand.  In summation, the examiner concluded 
that there was no residual disability stemming from the in- 
service fracture of the left thumb.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a thumb disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule).  The RO has rated the residuals of the 
fracture of the left thumb as noncompensably disabling under 
Diagnostic Codes 5003 and 5224.  Under Diagnostic Code 5224, 
favorable ankylosis of the thumb of either hand warrants a 10 
percent evaluation and unfavorable ankylosis of the thumb of 
either hand warrants a 20 percent evaluation.

In classifying the severity of limitation of motion of single 
digits, the determination will be made on the basis of 
whether motion is possible to within two inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise the rating 
will be for unfavorable ankylosis of the finger.  38 C.F.R. § 
4.71a, Multiple Fingers: Favorable Ankylosis, Note (3).  
Criteria for evaluating the thumb also provide that the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  38 C.F.R. § 
4.71a, Multiple Fingers: Favorable Ankylosis, Note (4).  
Limitation of motion of less than one inch (2.5 cms.) in 
either direction is not considered disabling. Diagnostic Code 
5223, Note (b) (1998).

Degenerative arthritis, substantiated by x- ray findings, is 
rated on the limitation of motion of the affected joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In a case where limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is warranted for arthritis with limitation of 
motion that affects 2 or more major or minor joints.  In this 
respect, the interphalangeal, metacarpal and carpal joints of 
the upper extremities are considered minor joints ratable on 
a parity with major joints.  38 C.F.R. § 4.45(f) (1998).

After having reviewed all of the pertinent evidence, the 
Board finds, by a preponderance of the evidence, that an 
increased (compensable) initial rating for residuals of a 
fracture of the left thumb is not warranted.  There is some 
complaint of pain in cold weather and long car rides, but 
there is no evidence of disabling residuals stemming from the 
left thumb fracture which occurred many years ago.  In this 
respect, there is normal range of motion and use of the left 
thumb and hand without diminished strength or grip function.  
There is no objective pain on use, and there is no evidence 
of ankylosis, arthritis, swelling, muscle spasm, anatomical 
defects or functional defects of the left thumb.  As such, 
there is simply no ratable functional impairment caused by 
this disability, and a compensable rating is not in order.

Consideration has also been given to the potential 
application of the various applications of 38 C.F.R. Parts 3 
and 4, including §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  As indicated above, there is functional disability 
of the left thumb or hand due to painful use, weakness, 
excess fatigability, incoordination, or impaired ability to 
execute.  Accordingly, a separate rating under 38 C.F.R. §§ 
4.40 and 4.45 is not in order.

In this decision, the Board is cognizant of the fact that 
this appeal arises from the appellant's dissatisfaction with 
his initial rating following the grant of service connection 
for residuals of a fracture of the left thumb.  In such a 
case, the Court of Appeals for Veterans Claims has held that 
separate or "staged" ratings must be assigned where the 
evidence shows varying levels of disability for separate 
periods of time.  Fenderson v. West, 12 Vet.App. 119 (1999).  
In this case, the Board finds that the preponderance of the 
evidence of record, at any time since his discharge from 
service, is against a compensable disability rating for 
residuals of a fracture of the left thumb.

In view of the above, a noncompensable disability evaluation 
is appropriate on the facts of this case.  See 38 C.F.R. 
§ 4.31 (1998)(in every instance where the schedule does not 
provide a zero percent disability for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirement for a compensable evaluation have not been met).  
The benefit of the doubt rule is not for application in this 
case because the evidence is not in relative equipoise.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 4.3 (1998).


ORDER

An increased (compensable) initial rating for residuals of a 
fracture of the left thumb is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

